Kaum, J., dissenting: I join in Judge Tannenwald’s dissenting opinion, but wish merely to add a word about Fred MacMurray, 21 T.C. 15, and Anatole L. Litvak, 23 T.C. 441. Here, petitioners, as a regular and recurring part of their operations, derived income from the sale of motion-picture rights in respect of stories forming the basis for tbe conduct of their business as producers. I think it should be of no consequence what form such sales took; nor should it be a matter of critical importance that the sales had their origin in circumstances like those presented in this case. MacMurray and Litvak involved only isolated sales, and are therefore sharply to be distinguished. DreNNEN and TáNNENWAld, //., agree with this dissenting opinion.